Citation Nr: 0331644	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma 
with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO has not provided the veteran 
with the notice required under the VCAA.

With respect to VA's duty to assist, the Board believes that 
the veteran should be afforded another VA examination since 
his most recent VA examination for compensation purposes was 
in April 2001.

The Board also notes that the veteran has been found to have 
emphysema and his representative has raised the issue of 
entitlement to service connection for this disability.

Finally, the Board notes that in December 2002, following 
certification of the veteran's case to the Board, the Board 
received additional evidence pertaining to treatment of the 
veteran for asthma in 1998 and 1999.  The veteran has not 
waived initial RO consideration of this evidence.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
the claim for service connection for 
emphysema and the increased rating 
claim on appeal.  It should also inform 
him that any evidence and information 
submitted in response to the letter 
must be received by the RO within one 
year of the date of the RO's letter and 
that he should inform the RO if he 
desires to waive the one-year period 
for response.

2.  The RO should take appropriate 
steps to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the RO should 
obtain copies of any available records 
pertaining to treatment of the veteran 
at the Salem VA Medical Center since 
June 2002.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  Then, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the etiology of his emphysema and the 
current degree of severity of his 
service-connected asthma with allergic 
rhinitis.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  If the veteran is found 
to have emphysema, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
emphysema is etiologically related to 
service-connected disability.  The 
rationale for the opinion must also be 
provided.  The examiner should attempt 
to distinguish the manifestations of 
the service-connected disorders from 
those of any other disorders present.  
The RO should ensure that the completed 
examination report contains all 
information required for rating 
purposes.  

5.  Then, the RO should undertake any 
other indicated development, adjudicate 
the issue of entitlement to service 
connection for emphysema, and inform 
the veteran of his appellate rights 
with respect to this decision.

6.  Then, the RO should readjudicate 
the issue on appeal in light of all of 
the evidence received since the 
issuance of the supplemental statement 
of the case in July 2002.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement 
of the case to the veteran and his 
representative and afford them the 
requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



